CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) is entered into as of September 15,
2008, by and between Purple Beverage Company, Inc., a Nevada corporation (the
“Company”) and Barry Honig, an individual (the “Consultant”).
 
Recitals
 
WHEREAS, the Company has a pre-existing relationship with Consultant and
Consultant has previously discussed with the Company his skills and
relationships and has offered to make introductions useful to the Company, and
has advanced certain funds as short-term bridge loans to the Company and Company
now desires to engage Consultant to provide certain Services (as defined in
Section 3 below) for compensation, and Consultant desires to provide the
Services to the Company, upon the terms and subject to the conditions set forth
below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Engagement. The Company hereby engages Consultant to provide the Services
during the Term (as defined below), and Consultant hereby accepts such
engagement to provide the Services during the Term (the “Engagement”).
 
2.     Term of Engagement; Termination.
 
a.  Term. The Engagement shall commence on the date hereof and shall terminate
on the first anniversary of the date hereof, unless earlier terminated in
accordance with Section 2(b) below (the “Term”).
 
b.  Termination. This Agreement may be terminated by Consultant or the Company
at any time upon thirty (30) days prior written notice of such termination to
the other party.
 
c.  Effect of Termination. In the event of a termination of this Agreement, (i)
Consultant shall still be entitled to receive all of the Consulting Shares (as
defined in Section 4) and (ii) the Company shall reimburse Consultant for all
expenses previously approved by the Company incurred by Consultant in connection
with Consultant’s Engagement.
 
3.  Services to be Provided by Consultant. During the Term, Consultant shall
provide services to the Company as set forth on Exhibit A, as well as any other
services that are mutually agreed between the parties hereto (collectively, the
“Services”). The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company’s business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect. Consultant shall have control over the time, method and
manner of performing the Services. Consultant shall render such services as are
from time to time requested by the Chief Executive Officer of the Company,
Theodore Farnsworth.
 
- 1 -

--------------------------------------------------------------------------------


 
4.  Compensation. In consideration for the Services to be provided hereunder,
Consultant shall receive, promptly after the execution of this Agreement, as a
consulting fee, 4,500,000 shares of the Company’s common stock, par value $0.001
per share (the “Consulting Shares”) consisting of 2,500,000 shares in
consideration of bridge loans advanced by Consultant and 2,000,000 shares issued
under the Company’s 2007 Incentive Plan.
 
5.  Piggy-Back Registration Rights. 
 
(a) The Company shall notify Consultant in writing at least twenty (20) days
prior the filing of any registration statement under the Securities Act of 1933,
as amended (the “Securities Act”), in connection with a public offering of
shares of the Company's common stock (the “Common Stock”) (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company but excluding any registration statements (i) on Form
S-4 or S-8 (or any successor or substantially similar form), or of any employee
stock option, stock purchase or compensation plan or of securities issued or
issuable pursuant to any such plan, or a dividend reinvestment plan, (ii)
otherwise relating to any employee, benefit plan or corporate reorganization or
other transactions covered by Rule 145 promulgated under the Securities Act, or
(iii) on any registration form which does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Consulting Shares and
will afford Consultant an opportunity to include in such registration statement
all or part of the Consulting Shares held by Consultant. In the event Consultant
desires to include in any such registration statement all or any part of
the Consulting Shares held by Consultant, Consultant shall within ten (10) days
after the above-described notice from the Company, so notify the Company in
writing, including the number of such Consulting Shares Consultant wishes to
include in such registration statement. If Consultant decides not to include all
of his Consulting Shares in any registration statement thereafter filed by the
Company Consultant shall nevertheless continue to have the right to include
any Consulting Shares in any subsequent registration statement or registration
statements as may be filed by the Company with respect to the offering of the
securities, all upon the terms and conditions set forth herein.  
 
(b) In connection with its obligation under this Section 5, the Company will (i)
furnish to Consultant without charge, at least one copy of any effective
Registration Statement and any post-effective amendments thereto, including
financial statements and schedules, and, if Consultant so requests in writing,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference) in the form filed with the Securities and
Exchange Commission; and (ii) deliver to Consultant and the underwriters, if
any, without charge, as many copies of the then effective the prospectus
included the Registration Statement, as the same may be amended or supplemented,
(including such prospectus subject to completion) (the “Prospectus”) and any
amendments or supplements thereto as such Persons may reasonably request.
 
(c) As a condition to the inclusion of his Consulting Shares, Consultant shall
furnish to the Company such information regarding Consultant and his affiliates
and the distribution proposed by Consultant as the Company may request in
writing or as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
(d) Consultant agrees by acquisition of Consulting Shares that, upon receipt of
any notice from the Company of the happening of any event that, in the good
faith judgment of the Company’s Board of Directors, requires the suspension of
Consultant ’s rights under this Section 5, Consultant will forthwith discontinue
disposition of Consulting Shares pursuant to the then current Prospectus until
Consultant is advised in writing by the Company that the use of the Prospectus
may be resumed. If so directed by the Company, on the happening of such
event, Consultant will deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in buyer’s possession, of the
Prospectus covering such Consulting Shares at the time of receipt of such
notice.
 
(e) Consultant hereby covenants with the Company (i) not to make any sale
of Consulting Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Consulting Shares are to be sold by any method or in any transaction other than
on a national securities exchange, the Nasdaq National market, Nasdaq SmallCap
Market or in the over-the-counter market, in privately negotiated transactions,
or in a combination of such methods, to notify the Company at least 5 business
days prior to the date on which Consultant first offers to sell any
such Consulting Shares.
 
(f) Consultant acknowledges and agrees that the Consulting Shares sold pursuant
to the Registration Statement described in this Agreement are not transferable
on the books of the Company unless the stock certificate submitted to the
transfer agent evidencing such Consulting Shares is accompanied by a certificate
reasonably satisfactory to the Company to the effect that (x)
the Consulting Shares have been sold in accordance with such Registration
Statement and (y) the requirement of delivering a current Prospectus has been
satisfied.
 
(g) Consultant shall not take any action with respect to any distribution deemed
to be made pursuant to such Registration Statement, which would constitute a
violation of Regulation M under the Securities Exchange Act of 1934, as amended,
or any other applicable rule, regulation or law.
 
(h) Upon the expiration of the effectiveness of any Registration Statement,
Consultant shall discontinue sales of shares pursuant to such Registration
Statement upon receipt of notice from the Company of his intention to remove
from registration the shares covered by such Registration Statement which remain
unsold, and Consultant shall notify the Company of the number of shares
registered which remain unsold immediately upon receipt of such notice from the
Company
 
(i) In the case of the registration of any underwritten primary offering
initiated by the Company (other than any registration by the Company on Form S-4
or Form S-8 (or any successor or substantially similar form), or of (i) an
employee stock option, stock purchase or compensation plan or of securities
issued or issuable pursuant to any such plan, or (ii) a dividend reinvestment
plan) or any underwritten secondary offering initiated at the request of a
holder of securities of the Company pursuant to registration rights granted by
the Company, Consultant agrees not to effect any public sale or distribution of
securities of the Company, except as part of such underwritten registration,
during the period beginning fifteen (15) days prior to the closing date of such
underwritten offering and during the period ending ninety (90) days after such
closing date (or such longer period as may be reasonably requested by the
Company or by the managing underwriter or underwriters).
 
- 3 -

--------------------------------------------------------------------------------


 
(j) Anything to the contrary contained in this Agreement notwithstanding, when,
in the opinion of counsel for the Company, registration of the Consulting Shares
is not required by the Securities Act, in connection with a proposed sale of
such Consulting Shares, Consultant shall have no rights pursuant to this
Section 5. In furtherance and not in limitation of the foregoing,
Consultant shall have no rights pursuant to this Section 5 at such time as all
of Consultant’s Consulting Shares may be sold in a three-month period pursuant
to Rule 144.
 
6.  Expenses. The Company shall reimburse Consultant for all reasonable expenses
incurred by Consultant in providing the Services hereunder no later than thirty
(30) days after the submission of an invoice evidencing such expenses in a form
reasonably satisfactory to the Company; provided that the Company shall not be
obligated to reimburse Consultant for expenses if incurred without the Company’s
prior written approval.
 
7.  No Exclusivity. The Company hereby acknowledges and agrees that nothing in
this Agreement shall prohibit Consultant from continuing to provide services
similar to the Services to other companies or otherwise engaging in Consultant’s
business activities.
 
8.  Independent Contractor Status. It is understood and agreed that in the
performance of the Services hereunder, Consultant is acting as an independent
contractor and not as an agent or employee of, or partner, joint venturer or in
any other relationship with, the Company. Consultant acknowledges that no
income, social security or other taxes will be withheld or accrued by the
Company, on Consultant’s behalf. Neither the Company nor Consultant has the
authority to bind the other in any agreement without the prior written consent
of the entity to be bound.
 
9.  Confidentiality. In connection with Consultant’s Engagement, it is
contemplated that the Company will not supply Consultant with non-public or
proprietary information concerning the Company and its business and operations
and affiliates without the prior written agreement of Consultant to receive such
Confidential Information (“Confidential Information”).
 
10.  Publicity. No party hereto shall disclose the existence or terms of this
Agreement to any person or entity without the prior written consent of the other
party hereto.
 
11.  Legal Representation. Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement. Each party recognizes and acknowledges that counsel to the Company
has represented Consultant in connection with various legal matters and each
party waives any conflicts of interest or other allegations that it has not been
represented by its own counsel.
 
12.  Consultant Representations. In connection with the Consulting Shares to be
acquired by Consultant hereunder, Consultant represents and warrants to the
Company that:
 
a.  Consultant acknowledges that Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers to other
representatives of the Company concerning an investment in the Consulting
Shares, and any additional information which Consultant has requested.
 
- 4 -

--------------------------------------------------------------------------------


 
b.  Consultant has had experience in investments in restricted and publicly
traded securities, and has had experience in investments in speculative
securities and other investments which involved the risk of loss of investment.
Consultant acknowledges that an investment in the Consulting Shares is
speculative and involves the risk of loss. Consultant has the requisite
knowledge to assess the relative merits and risks of this investment and
Consultant can afford the risk of loss of his entire investment in the
Consulting Shares.
 
c.  Consultant is an accredited investor, as that term is defined in Regulation
D promulgated under the Securities Act of 1933.
 
d.  Consultant is acquiring the Consulting Shares for Consultant’s own account
for investment and not with a view toward resale or distribution thereof except
in accordance with applicable securities laws.
 
13.  General Terms.
 
a. Any notice to be given hereunder by a party to any other party hereto may be
effectuated in writing by personal delivery, by mail, registered or certified,
postage prepaid, with return receipt requested, or by facsimile or other
electronic transmission and addressed to such party at the address set forth on
the signature page below.
 
b. If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, that provision shall be deemed
modified to the extent necessary to make it valid or enforceable, or if it
cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect.
 
c. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York for the adjudication of any
dispute hereunder or in connection herewith or with respect to the enforcement
of this Agreement, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.
 
d. This Agreement embodies the entire understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, arrangements or understandings with respect to the
subject matter hereof, whether oral or written.
 
- 5 -

--------------------------------------------------------------------------------


 
e. This Agreement may not be modified except in a writing signed by the parties
hereto.
 
f. No term of this Agreement may be waived, except in a writing signed by the
party hereto entitled to the benefit of such term.
 
g. Each party hereto represents and agrees that such party is authorized to
enter into this Agreement and this Agreement constitutes a legal, valid and
binding obligation of such party, enforceable in accordance with its terms. This
Agreement may not be assigned by any party.
 
h. This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which counterparts, taken together, shall
constitute one and the same Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

   
Purple Beverage Company, Inc.
              /s/ Barry Honig   By: /s/ Theodore Farnsworth

--------------------------------------------------------------------------------

Barry Honig    

--------------------------------------------------------------------------------

Name: Theodore Farnsworth    
Title: Chief Executive Officer
               
Address for Notice:
 
Address for Notice:
       
Barry Honig
595 S. Federal Hwy.
Suite 600
Boca Raton, FL 33432
 
Theodore Farnsworth, Chief Executive Officer
Purple Beverage Company, Inc.
450 East Las Olas Blvd.
Suite 830
Fort Lauderdale, Florida 33301

 
- 7 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Services
 
A.
Assist the Company in formulating potential business and acquisition strategies.

 
B.
General business advice and business development.

 
- 8 -

--------------------------------------------------------------------------------


 